Citation Nr: 0916591	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-14 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 
1999, for a 100 percent schedular evaluation for mild 
bronchiectasis and interstitial fibrosis with pleural 
calcifications (formerly chronic obstructive pulmonary 
disease (COPD) or pleural pulmonary granulomatous disease).

2.  Entitlement to a total disability rating due to 
individual unemployability, based on service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to January 1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
case is again before the Board for appellate consideration.

By way of procedural history, in August 1999 the Veteran 
submitted a claim for an evaluation in excess of 10 percent 
for pleural pulmonary granulomatous disease and for a TDIU.  
Eventually, a May 2005 rating decision assigned a 100 percent 
evaluation for COPD (formerly pleural pulmonary granulomatous 
disease), effective August 16, 1999, the date of the 
Veteran's claim.  The rating decision held that the grant of 
a 100 percent schedular evaluation made the Veteran's TDIU 
claim moot.  

In the Veteran's July 2005 notice of disagreement with the 
August 16, 1999 effective date assigned to the grant of a 
total schedular evaluation for his service-connected 
pulmonary disorder, he also disagreed with the rendering of 
his TDIU claim moot.  As such, the Board has recharacterized 
his TDIU claim as is listed on the cover page of this 
decision.  

In the July 2005 correspondence, the Veteran also disagreed 
with a finding in the May 2005 rating decision that the 100 
percent evaluation was not permanent and total.  This claim 
for a permanent total rating for his lung disorder has not 
been developed for appellate view and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  After a January 1984 Board decision denied an evaluation 
in excess of 10 percent for pleural pulmonary granulomatous 
disease, the Veteran did not seek an increased evaluation 
until his August 16, 1999, claim; the competent medical 
evidence does not show that this disability warranted an 
increased evaluation at any time during the year prior to 
August 16, 1999.  

2.  The Veteran's service-connected mild bronchiectasis and 
interstitial fibrosis with pleural calcifications has been 
evaluated as 100 percent disabling from August 16, 1999.  

3.  Prior to August 16, 1999, the Veteran had not filed a 
claim for a TDIU.  

4.  Competent medical evidence of record does not show that, 
in the one-year period prior to August 16, 1999, the Veteran 
was unemployable as a result of his service-connected 
disability.  


CONCLUSIONS OF LAW

1.  An effective date prior to August 16, 1999, for a 100 
percent schedular evaluation for mild bronchiectasis and 
interstitial fibrosis with pleural calcifications (formerly 
COPD or pleural pulmonary granulomatous disease) is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).

2.  Entitlement to a TDIU is not warranted prior to 
August 16, 1999 and is precluded as a matter of law from 
August 16, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

	A.  Earlier Effective Date Claim

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, for example, that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or effective date for the grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court 
held that, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the Veteran's earlier effective date claim essentially 
falls within this fact pattern.  After receiving notification 
of the May 2005 grant of a total schedular rating for the 
service-connected pulmonary disorder, the Veteran perfected a 
timely appeal of the effective date assigned to that grant.  
Clearly, no section 5103(a) notice is required for the 
Veteran's earlier effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the June 2005 
notification of the May 2005 rating action, the May 2006 
statement of the case, and the October 2008 supplemental 
statement of the case] that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law (diagnostic code), and 
a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development of the earlier effective date claim 
adjudicated in this decision is required.  

Further, with regard to VA's duty to assist the Veteran in 
the development of his claim, the Board notes that this 
responsibility includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such 
efforts have been accomplished here.  VA has obtained VA 
outpatient treatment records.  No additional VA examinations 
could result in the claimed benefits.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

	B.  TDIU Claim

Further, as will be discussed in the following decision with 
regard to the veteran's claim for a TDIU from August 16,1999, 
this issue cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
stipulates that, where the law and not the evidence is 
dispositive, the Board should deny the claim on the basis of 
a lack of legal merit or a lack of entitlement under the 
law).  Under such circumstances, the VCAA's duty to notify 
and duty to assist provisions are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) & Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  See also VAOPGCPREC 5-2004 (June 23, 2004) 
(which stipulates that VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  

As to that portion of the Veteran's TDIU claim prior to 
August 16, 1999, a July 2008 letter complied with all VCAA 
notice provisions.  The timing defect of this correspondence 
was cured by VA's subsequent readjudication of his TDIU claim 
and issuance of a supplemental statement of the case in 
October 2008.  

Further, the Board finds that VA has complied with its duty 
to assist the Veteran in the development of his claim for a 
TDIU prior to August 16, 1999.  VA outpatient treatment 
records.  No additional VA examination could result in the 
claimed benefits.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

II.  Analysis

	A.  Earlier Effective Date Claim

Turning to the Veteran's actual claims, he contends that he 
is entitled to an effective date prior to August 16, 1999, 
for the 100 percent evaluation for his lung disability.  He 
also asserts that he is entitled to a TDIU and has not been 
employed since 1975.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In the present case, the Veteran's sole service-connected 
disability is his mild bronchiectasis and interstitial 
fibrosis with pleural calcifications.  

The May 2005 rating decision that assigned a 100 percent 
evaluation explained that the effective date of August 16, 
1999, was the date of receipt of the claim.  

Applying the pertinent VA regulations to the facts of this 
claim, it is clear that an earlier effective date for the 100 
percent evaluation for a lung disability is not warranted.  A 
careful review of the record fails to show that, following 
the January 1984 Board decision that denied an evaluation in 
excess of 10 percent, the Veteran did not file either a 
formal or informal claim for an increased evaluation until 
August 16, 1999.  38 C.F.R. § 3.400(o)(1).  Further, there is 
no medical evidence that any increase in disability occurred 
during the one-year period prior to the August 16, 1999, 
claim.  38 C.F.R. 3.400 (o)(1)(2); Diagnostic Code 6731-6604.  
Thus, in assigning August 16, 1999, as the effective date for 
the increased evaluation, VA has already assigned the 
earliest possible effective date.  


	B.  TDIU Claim

Turning to the Veteran's TDIU claim, the Board notes that 
total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability-provided that the 
total rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (which 
stipulates that a total disability rating can be assigned 
based on individual unemployability if the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability-provided that the 
scheduler rating is less than total).  

As these regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100% schedular rating 
for the service-connected disability(ies).  As the Board has 
discussed in the previous portion of this decision, the 
Veteran's service-connected mild bronchiectasis and 
interstitial fibrosis with pleural calcifications is 
evaluated as 100 percent disabling from August 16, 1999.  
Clearly, therefore, a TDIU may not also be granted effective 
from that date.  See VAOPGCPREC 6-99 (June 7, 1999); see also 
Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1996).

This portion of the Veteran's claim for a TDIU must, 
therefore, be denied as legally insufficient.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (which stipulates that, 
where the law and not the evidence is dispositive, the Board 
should deny the claim on the basis of a lack of legal merit 
or a lack of entitlement under the law).  In this regard, the 
Board notes that a total schedular rating for a 
service-connected disability (such as the 100% evaluation 
awarded to the veteran's lung disability in the present case) 
is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  

Further, to the extent that the Veteran asserts that his 
service-connected pulmonary disorder rendered him unable to 
work prior to August 16, 1999, the Board notes that, on that 
day, the RO received his informal claim for a TDIU.  
Subsequently, on September 8, 1999, the RO received his 
formal claim for such benefits.  Further, there is simply no 
evidence that the Veteran was unemployable solely as a result 
of service-connected disability during the year prior to 
August 16, 1999.  Clearly, a TDIU prior to August 16, 1999 is 
not warranted.  


ORDER

An effective date prior to August 16, 1999, for a 100 percent 
schedular evaluation for mild bronchiectasis and interstitial 
fibrosis with pleural calcifications (formerly COPD or 
pleural pulmonary granulomatous disease) is denied.

The claim for a TDIU is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


